DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Warnings
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Both claims depend on claim 1 and add identical limitation, except for using transitional phrases “comprising” or “consisting essentially of”. There is no difference between such transitional phrases based on paragraphs [0155] and [0157] of instant specification, because the specification does not define what basic and novel characteristics from paragraph [0157] actually are. See MPEP 2111.03.

Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Both claims depend on claim 1 and add identical limitation, except for using transitional phrases “comprising” or “consisting essentially of”. There is no difference between such transitional phrases based on paragraphs [0155] and [0157] of instant specification, because the specification does not define what basic and novel characteristics from paragraph [0157] actually are. See MPEP 2111.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilboa-Geffen et al (Proceedings of the AACR-NCI-EORTC international Conference: Molecular Targets and CancerTherapeutics; 2013 Oct 19-23; Boston, MA. Philadelphia {PA}: AACR; Mol Cancer Ther 2013; 12(11 Suppl): Abstract nr CN01-G2, cited from IDS).
Gilboa-Geffen et al disclose treatment of breast cancer by aptamer-siRNA chimera (AsiC) with aptamer targeting EpCAM and siRNA targeting Plk1 (see Abstract). It is inherent that the treatment was provided using pharmaceutical composition (limitation of claim 15).

Claim(s) 1-4, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan (WO 2014/019025, February 2014, cited from IDS).
Duan discloses a conjugate of aptamer to EpCAM and a siRNA targeting survivin (see lines 29-34 on page 4),  which is upregulated in breast cancer (see lines 25-33 on page 8). Such conjugate can be in the form of pharmaceutical composition (see lines 32-36 on page 28). The composition can comprise conjugates with different aptamers, which can recognize same or different targets (see lines 1-9 on page 30). Treatment of cancer with the conjugate can be used in combination with other cancer treatments (see lines 20-24 on page 6).

Claim(s) 1, 3-5, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giangrande et al (US 2012/0014875, January 2012, cited from IDS).
Giangrande et al disclose conjugates of siRNA and aptamers (see paragraphs [0028-0030]), wherein siRNA can be targeted to Plk1 (see paragraph [0030]) and aptamer can be targeted to PSMA (see paragraph [0074]). Such conjugates can be used as pharmaceutical 
The advantage of such conjugate is its target specificity as aptamer targets siRNA to cancer cells expressing PSMA (see paragraph [0283]).

Claim(s) 1, 3, 4, 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieberman et al (WO 2012/078637, June 2012, cited from IDS).
Lieberman et al disclose aptamer and siRNA or shRNA conjugates (see paragraphs [0010, 0017]), which can target a variety of genes (see paragraphs [00130-00131, 00138, 00139]) and be used in pharmaceutical compositions (see paragraphs [00239]). Different aptamers can target the same gene (see Table 4 on page 94). siRNA can be targeting lamin A, which is overexpressed in cancer cells (see paragraphs [0026, 00327]). Compositions can comprise the same aptamer, but siRNAs targeting different genes (see paragraph [00333]). The 3' end of the conjugate can comprise dTdT (see Figures 14A, 15) and the conjugate can contain 2'-F pyrimidine (see Figure 16A, paragraph [0033]).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duan (WO 2014/019025, February 2014, cited from IDS).
Duan discloses a conjugate of aptamer to EpCAM and a siRNA targeting survivin (see lines 29-34 on page 4),  which is upregulated in breast cancer (see lines 25-33 on page 8). Such conjugate can be in the form of pharmaceutical composition (see lines 32-36 on page 28). The composition can comprise conjugates with different aptamers, which can recognize same or different targets (see lines 1-9 on page 30). Treatment of cancer with the conjugate can be used in combination with other cancer treatments (see lines 20-24 on page 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman et al, above, and Giangrande et al, above, and in further view of Du et al (CN 101766817, July 2010, cited from machine translation from IDS) and Shigdar et al (Cancer Science, 2011, vol.102,5: 991-998, cited from IDS).
Teachings of Lieberman et al and Giangrande et al are discussed above.
Neither Lieberman et al, nor Giangrande et al teach paclitaxel as additional cancer treatment in a composition, or aptamer targeting EpCAM, or conjugate with aptamer targeting EpCAM and siRNA targeting Plk1, or aptamer of SEQ ID NO: 33, or siRNA of SEQID NO: 2.
Du et al teach that paclitaxel is commonly used for treatment of breast cancer (see third paragraph of first page of machine translation) and it can be used for such treatment in combination with siRNA targeting Plk1 with antisense sequence 100% identical to instant SEQ ID NO: 2 (see fifth paragraph of first page of machine translation, sequence on page 2 of machine translation, last line on page 5 of machine translation, page 6 of machine translation).
Shigdar et al teach aptamers targeting EpCAM (see Title, Abstract) and that EpCAM is a cancer stem cell marker in breast cancer (see last paragraph in first column on page 991), which can be targeted by such aptamer for diagnostic and therapeutic purposes (see second column on page 991). Shigdar et al further teach the shortest aptamer to EpCAM, which is 19 nucleotides long, which are 100% identical to nucleotides 1-19 of instant SEQ ID NO: 33 (see bridging paragraph between pages 992-993, Figure 2).


Allowable Subject Matter
SEQ ID NOs: 1 and 3 are free of prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635